358 F.2d 307
James D. BROWN, Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections,State of Florida, et al., Appellees.
No. 23158.
United States Court of Appeals Fifth Circuit.
March 28, 1966.

Appeal from the United States District Court for the Middle District of Florida; Bryan Simpson, Judge.
James D. Brown, pro se.
Earl Faircloth, Atty. Gen., James G. Mahorner, Asst. Atty. Gen., Tallahassee, Fla., for appellees.
Before PHILLIPS, Senior Judge,1 and JONES and BROWN, Circuit judges.
PER CURIAM.


1
We find no merit in the appellant's contention that the judgment of the district court was erroneous.  That judgment is


2
Affirmed.



1
 Of the Tenth Circuit, sitting by designation